DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “invention”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-5, 7, 10-12, 14-15, & 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding claim 2, the term “the top edge” lacks antecedent basis in the claim.  
Regarding claim 5, the term “said panels” lacks antecedent basis in the claim.  
Regarding claim 7, the term “the wheels” lacks antecedent basis in the claim.  
Regarding claim 10, the term “the rear lower portion” lacks antecedent basis in the claim.  
Regarding claim 11, the term “the rear upper portion” lacks antecedent basis in the claim.  
Regarding claim 12, the term “apply” is used by the claim to mean “attach,” while the accepted meaning is “to put to use especially for some practical purpose.” The term is indefinite because the specification does not clearly redefine the term.Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. 
Regarding claim 12, this claim is indefinite because it recites a configuration inconsistent with the specification.  In particular, the claim recites “a latch to apply the detachable platform”; but in the drawings and written description of the instant application, no latch is shown or described, and the detachable platform (440) is attached to the work bench not via a latch, but via a detachable mount (410).  Clarification is required.  For examination purposes, the examiner is considering “a latch” to refer to the same component(s) as “detachable mounts” in claim 1.  
Regarding claim 14, the term “the embodiment” lacks antecedent basis in the claim.  
Regarding claim 15, the term “the upper portion” lacks antecedent basis in the claim.  
Regarding claim 17, the term “the center bar” lacks antecedent basis in the claim.  
Claims 3-4 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, & 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao (10807229) in view of Liu (20200171646) & Bengtzen (20170190344).  
Regarding claim 1, Chiao teach(es) the structure substantially as claimed, including an improved work bench (10) comprising a body (12), vertical bars (14a), handles (22 or 24), side panels (i.e., sides of 28), front wheels (i.e., frontmost of 20), rear wheels (i.e., rearmost of 20), detachable platform (i.e., horizontal surface of 28), detachable mounts (i.e., curved back members of 28); but fail(s) to teach a power cord, towing mechanism, and towing bar.  However, Liu teaches electrical supply means (3-4) comprising a power cord (33).  It would have been obvious to one of ordinary skill in the art to add electrical supply means, as taught by Liu, to the work bench of Chiao, in order to provide power to users thereof (as suggested by par. 3 & 40 of Liu).  Additionally, Bengtzen teaches towing means (56, 58, 60) comprising a towing mechanism (60, or combination of 56 & 60) and towing bar (A in Fig. 12 Annotated).  It would have been obvious to one of ordinary skill in the art to add towing means, as taught by Bengtzen, to the work bench of Chiao, in order to facilitate long-distance transportation thereof (as suggested by par. 90 of Bengtzen).  

    PNG
    media_image1.png
    363
    657
    media_image1.png
    Greyscale

Regarding claim 2, Chiao teaches handles (24) positioned along (via 14) the top edge of said vertical bars (14a).  
Regarding claim 3, Chiao teaches vertical bars (14a) that extend from the body (12).
Regarding claim 5, Chiao teaches panels (i.e., side panels of 28) that are detachable.
Regarding claim 6, Chiao teaches front wheels (i.e., frontmost of 20) attached to at least one extended bar (30).
Regarding claim 7, Chiao teaches an extended bar (30) attached to the body (12) at an end opposite of the wheels (20).
Regarding claim 10, Chiao teaches rear wheels (i.e., rearmost of 20) attached to the rear lower portion (Fig. 1) of the body (12).
Regarding claim 11, Chiao teaches a detachable platform (i.e., horizontal surface of 28) attached (via 14) to the rear upper portion (Fig. 1) of the body (12).
Regarding claim 12, Chiao teaches a detachable platform (i.e., horizontal surface of 28) that further includes a latch (i.e., curved back member of one of 28) to apply the detachable platform.
Regarding claim 13, Chiao as modified teaches a power cord (33 of Liu) attached (via 12 & 30 of Chiao) to the side of the upper portion of said vertical bars (14a of Chiao).
Regarding claim 14, Chiao teaches detachable mounts (i.e., curved back members of 28) attached along various locations (24) of the embodiment (Fig. 2).  
Regarding claim 15, Chiao as modified teaches a towing mechanism (60 of Bengtzen) attached (via 30 of Chiao) to the upper portion of the vertical bars (14a of Chiao).
Regarding claim 16, Chiao as modified teaches a towing mechanism (60 of Bengtzen) connected to the vertical bars (14a of Chiao) by at least one connecting rod (30 of Chiao or 56 of Bengtzen).
Regarding claim 17, Bengtzen teaches a tow bar (A) connected to the center bar (56) of the towing mechanism (60).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chiao (10807229), Liu (20200171646) & Bengtzen (20170190344) in view of Lazides (5701843).  Chiao as modified teach(es) the structure substantially as claimed, including front wheels (frontmost of 20); but fail(s) to teach vertically-pivoting wheels with hinges.  However, Lazides teaches the inclusion, on wheels (7-8), of a hinge (12-17, 19-22) that enables the wheel to pivot vertically (see Figs. 4-6 & col. 3, lines 5-13).  It would have been obvious to one of ordinary skill in the art to add a hinge, as taught by Lazides, to each of the front & rear wheels of Chiao as modified, in order to allow the work bench to be selectively immobilized in a stationary position (as suggested by col. 3, lines 5-13 of Lazides).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiao (10807229), Liu (20200171646) & Bengtzen (20170190344) in view of Bak (WO2016093710).  Chiao as modified teach(es) the structure substantially as claimed, including vertical bars (14a); but fail(s) to teach a solar panel.  However, Bak teaches the inclusion, on vertical bars (6), of an attached solar panel (7).  It would have been obvious to one of ordinary skill in the art to add a solar panel, as taught by Bak, to the vertical bars of Chiao as modified, in order to provide carbon-free power to users of the work bench.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637